Exhibit 10.1

AMENDATORY AGREEMENT

TO EMPLOYMENT AGREEMENT

This AMENDATORY AGREEMENT (the “Amendatory Agreement”) is made and entered into
as of the 7th day of August, 2015 by and among Lakeland Bancorp, Inc.
(“Bancorp”), Lakeland Bank (the “Bank” and, collectively with Bancorp, the
“Company”) and Thomas J. Shara (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive entered into a certain Employment
Agreement, dated as of April 2, 2008 (the “Agreement”); and

WHEREAS, the Agreement provides for certain severance in the event of the
Executive’s involuntary termination of employment following a “Change in
Control” (as defined therein); and

WHEREAS, the Company and the Executive desire to amend the Agreement to clarify
certain terms of the severance to be paid thereunder in such event; and

WHEREAS, Section 14 of the Agreement permits the Agreement to be amended by a
writing executed by the parties thereto;

NOW, THEREFORE, the Company and the Executive hereby agree that, effective as of
the date first above written, Section 5(h)(v) of the Agreement (defining “Change
in Control Severance Amount”) is hereby amended by adding the following at the
thereof:

“For purposes of the foregoing, the Executive’s salary and highest annual bonus
shall be determined without regard to any reductions to any salary or bonus
amounts made at the election of the Executive, including without limitation,
reductions pursuant to any deferral election under a 401(k) plan or deferred
compensation plan or arrangement or contributions made under a “cafeteria plan”
within the meaning of Section 125 of the Code.”

Except as specifically provided herein to the contrary, the Agreement shall
continue in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendatory Agreement to be
executed and the Executive has hereunto set his hand, all as of the date first
above written.

 

EXECUTIVE: /s/ Thomas J. Shara   Thomas J. Shara

 

WITNESS:  

 

 

LAKELAND BANCORP, INC. By:   /s/ Mary Ann Deacon   Mary Ann Deacon, Chairman

 

WITNESS:  

 

 

LAKELAND BANK By:   /s/ Mary Ann Deacon   Mary Ann Deacon, Chairman

 

WITNESS:  

 